Citation Nr: 1510996	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-34 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 26, 2009, and a disability rating in excess of 70 percent on and after February 26, 2009.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to November 30, 2009.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2008 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a June 2010 rating decision, the RO granted an increased disability rating of 50 percent for PTSD, effective February 26, 2009, and a disability rating of 70 percent on and after January 7, 2010.  Because the increased disability ratings assigned were not the maximum ratings available, the claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In December 2013, the Board denied the claim of entitlement to an initial disability rating in excess of 30 percent for PTSD prior to February 26, 2009 and granted an increased disability rating of 70 percent on and after February 26, 2009.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2014 Order, the Court vacated the Board's denial of an initial disability rating in excess of 30 percent, as well as the denial of a disability rating in excess of 70 percent on and after February 26, 2009, and remanded the issues to the Board for compliance with a Joint Motion for Remand.  

In addition, the Court found the Board should adjudicate the issue of entitlement to a TDIU prior to November 30, 2009.  In this respect, the RO granted entitlement to a TDIU in an April 2010 rating decision and assigned an effective date of November 30, 2009.  Although the evidence does not show that the Veteran disagreed with the effective date of the grant of TDIU, the Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, based on the evidence, and pursuant to the Court's October 2014 Joint Motion for Remand, the Board has jurisdiction to address this issue herein.    

The issue of entitlement to a disability rating in excess of 70 percent for PTSD on and after February 26, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. Prior to February 26, 2009, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

2. The Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation on and after June 12, 2008.


CONCLUSIONS OF LAW

1. Prior to February 26, 2009, the criteria for an initial disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for a TDIU have been met on and after June 12, 2008.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Letters dated in February 2008 and December 2009 satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the record contains the Veteran's VA treatment records and examination reports, Social Security Administration (SSA) records, private employment records, and lay evidence.  The Veteran also underwent VA examination in March 2008 with respect to the period decided herein.  Upon review, the Board finds the VA examination sufficient and adequate for rating the disability on appeal.  The VA examiner reviewed the medical evidence and the Veteran's lay statements, performed a psychological examination, and provided sufficient information to rate the Veteran's service-connected PTSD.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).
  
Prior to February 26, 2009

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  When an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, however, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2014).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides: 

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected PTSD is currently rated as 30 percent disabling prior to February 26, 2009.  Therefore, to warrant a higher disability rating for this period, the evidence must show occupational and social impairment with reduced reliability and productivity, or meet the criteria for the 70 percent or 100 percent evaluation.  

Here, the Board finds the evidence demonstrates that prior to February 26, 2009, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence demonstrates that during this period, the Veteran's PTSD was manifested by depression, crying spells, nightmares, flashbacks, anger, irritability, restricted affect, feelings of helplessness, guilt, and unworthiness, isolation, avoidance, diminished interest, impaired sleep, impaired concentration, impaired judgment and thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  In a November 2007 written statement, the Veteran reported that he had changed jobs and residences many times since his separation from service and that he could not sit down for long without feeling very anxious.  Lay statements from the Veteran's wife, son, and sister also indicate that he had missed many opportunities with respect to jobs and enjoying life since his separation from service.  In addition, the Veteran avoided crowds and confined spaces and had trouble with his temper, which was uncharacteristic of him.  Similarly, in May 2008 the Veteran reported that he did not go to social functions with his family and feared traveling due to his flashbacks.  

Although the March 2008 VA examiner found the Veteran's symptoms were only mild to moderate, the Board affords significant probative value to the finding that his inability to deal with others caused conflict and inefficiency at work and that continuous medication was required to ensure his sustained occupational functioning.  Further, multiple VA treatment records document VA physicians increasing the Veteran's medication during the period.  Finally, the Veteran's GAF scores ranged from 50 to 58, indicating a range of serious impairment to moderate difficulty in social or occupational functioning.  While there were times wherein the Veteran's GAF score improved or worsened, the Board notes the manifested symptoms remained largely constant.  Resolving the benefit of the doubt in favor of the Veteran, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 50 percent for PTSD prior to February 26, 2009.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

However, the Board finds that a disability rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD at any time prior to February 26, 2009.  Here, the evidence does not demonstrate consistent periods of suicidal or homicidal ideations, delusions, hallucinations, obsessional rituals, illogical speech, impaired impulse control, near-continuous panic or depression affecting the ability to function independently, spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  During the period, the Veteran was always oriented and had appropriate grooming, and his thought processes and speech were logical and goal-directed.  He also consistently denied hallucinations, delusions, and perceptual disturbances.  In addition, the record indicates that he was independent with his activities of daily living at all times.  In particular, the Board notes that a December 2007 VA initial assessment indicates the Veteran had experienced suicidal thoughts in the past but none recently, and he was working full-time as a mailman.  A May 2008 VA treatment record also shows that although the Veteran had come close to having physical altercations with people due to his temper, he was able to control his violent impulses.  Moreover, although the record shows the Veteran had difficulty establishing and maintaining friendships and relationships with people at work, the evidence also indicates the Veteran had good relationships with his wife and son during the period.  

The Board also notes that a February 2008 Medical Leave Certification shows the Veteran requested leave from work beginning on February 22, 2008, and ending on March 17, 2008, and indicates that he had disabling PTSD; however, it also shows that he had a compression fracture to which he attributed his inability to work.  In addition, the reviewer found the Veteran was not temporarily and totally disabled such that he was unable to perform any functions associated with his position.  Further, the record shows the Veteran was not permanently and totally disabled such that he was and would be unable to do any kind of work related to gainful employment, and the evidence indicates that he returned to work full-time in March 2008.  Moreover, the Board must afford some value to the March 2008 VA examiner's determination that the Veteran's PTSD symptoms were only mild to moderate and caused only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  For these reasons, the Board finds the criteria for a disability rating in excess of 50 percent for PTSD have not been met at any time prior to February 26, 2009.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the period on the appeal, the Veteran's PTSD was manifested by depression, crying spells, nightmares, flashbacks, anger, irritability, restricted affect, feelings of helplessness, guilt, and unworthiness, isolation, avoidance, diminished interest, impaired sleep, impaired concentration, impaired judgment and thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

TDIU

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.

Prior to the Board's decision, the Veteran's combined schedular rating for his service-connected disabilities was zero percent from September 8, 1985, 60 percent from December 6, 2007, and 80 percent from January 29, 2009.  With the Board's grant of a 50 percent disability rating for PTSD prior to February 26, 2009, the Veteran now meets the minimum schedular for a TDIU on and after December 6, 2007, and the question is whether the Veteran's service-connected disabilities alone were of sufficient severity to produce unemployability on and after that date.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Upon review, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation on and after June 12, 2008.  In a September 2008 written statement, the Veteran asserted that he had been unemployed since June 2008 due to the agitation of wounds he received as a soldier in Vietnam.  In his November 2009 claim, the Veteran indicated that he became too disabled to work on June 6, 2008, due to his service-connected compression fracture, traumatic brain injury, and PTSD.  Additionally, a July 2009 SSA determination shows the Veteran became disabled on June 1, 2008, with a primary diagnosis of anxiety-related disorders.  Although a December 2009 request for employment information indicates the Veteran had officially resigned from his job with the Secretary of State of Illinois in April 2009, the record indicates that his last date of work was actually June 12, 2008.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation on and after June 12, 2008.  Accordingly, entitlement to a TDIU is warranted on and after June 12, 2008.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 53-56.   


ORDER

Entitlement to an initial disability rating of 50 percent, but not higher, for PTSD is granted.

Entitlement to a TDIU is granted on and after June 12, 2008.



REMAND

On and after February 26, 2009

With respect to his service-connected PTSD, the Veteran last underwent VA examination in January 2010.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  The Board notes that the Veteran has not specifically asserted that his PTSD symptoms have worsened since the January 2010 VA examination, and a new examination is not required simply because of the time that has passed since the last examination.  VAOPGCPREC 11-95.  However, the Board finds it significant that the record does not contain any VA treatment records dated since June 2010, and the VA examination is over five years old.  As such, the evidence is inadequate to determine the current severity of the Veteran's PTSD, and therefore, remand is warranted.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from June 2010 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD.  The Veteran's claims file and electronic file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score, with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning in accordance with VA's Rating Schedule.  

3. After completing the above development, re-adjudicate the claim of entitlement to a disability rating in excess of 70 percent for PTSD on and after February 26, 2009.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


